DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment to the claims filed on 06/22/2021 has been acknowledged and entered. Claim 20 has been cancelled and new claim 21 has been added. 

	Response to Arguments
Applicant’s arguments, see pages 7-8, filed 06/22/2021, with respect to claims 9 and 12-19 have been fully considered and are persuasive.  The previous rejection has been withdrawn. 

Allowable Subject Matter
Claims 1-3, 5-19 and 21 are allowed over the prior art.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-3, 5-19 and 21 are allowed because the prior art of record neither anticipate nor rendered obvious the limitations of base claim 1, 9, and 12 including “wherein the gate electrode is positioned such that the gate electrode is laterally displaced relative to the sloped surface" and the limitations of base claim 20 including 

In example:
(i) Xu et al. (U.S. Patent Pub. No. 2007/0034944) teaches a semiconductor device, comprising: a semiconductor substrate; an epitaxial layer having a top side disposed on the semiconductor substrate, wherein the epitaxial layer has a source implant region, a drain implant region, a first doped region, and a second doped region, wherein the first doped region is adjacent to the source implant region and the second doped region is adjacent to the drain implant region, and wherein the epitaxial layer includes a third doped region adjacent to both the first and second doped regions; a gate electrode supported by the top side; a source electrode in contact with the source implant region; and a drain electrode in contact with the drain implant region, but fails to specifically teach wherein the top side has a sloped surface over the second doped region and therefore fails to specifically teach wherein the gate electrode is positioned such that the gate electrode is laterally displaced relative to the sloped surface.
(ii) Hsu et al. (U.S. Patent Pub. No. 2008/0290408) teaches a semiconductor substrate; an epitaxial layer having a top side disposed on the semiconductor substrate, wherein the epitaxial layer has a source implant region, a drain implant region, a first 
(iii) Suzuki et al. (U.S. Patent No. 5,780,900) teaches a semiconductor substrate; an epitaxial layer having a top side disposed on the semiconductor substrate, wherein the epitaxial layer has a source implant region, a drain implant region, a first doped region, and a second doped region, wherein the first doped region is adjacent to the source implant region and the second doped region is adjacent to the drain implant region, wherein the top side has a stepped surface over the second doped region;  a field plate above the top side and a gate electrode above the field plate; a source electrode in contact with the source implant region; and a drain electrode in contact with the drain implant region, but fails to specifically teach wherein the field plate and/or the gate is positioned such that the field place and/or gate electrode is laterally displaced relative to the sloped surface. In particular, as addressed in the persuasive arguments filed on 06/22/2021, the gate electrode overlaps with the step and the field plate is not laterally displaced relative to the step in the top surface but rather remote from the step with a lateral separation between the field place and the step.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy J Joy whose telephone number is (571)270-7445.  The examiner can normally be reached on Mon-Fri; 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on (571)-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMY J JOY/Examiner, Art Unit 2816                                                                                                                                                                                                        August 12, 2021

/ERROL V FERNANDES/Primary Examiner, Art Unit 2894